DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 17 September 2021 for the application filed 11 November 2019. Claims 1-4, 6-19, and 21-23 are pending:
Claims 5 and 20 have been canceled;
Claims 1, 2, 4, 21, and 22 have been amended.
Claims 10-19 and 23 have been withdrawn without traverse in the reply filed 13 April 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/EP2018/063163, filed 18 May 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (LU100251, filed 18 May 2017; GB1719475.4, filed 23 November 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (see p0023, p0028, p0030, p0065, and p0066). 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation

	The term “carbon nanomembrane” is introduced in Claim 1. While dependent claims have further defined carbon nanomembrane, the term itself is interpreted to broadly include any nano-regime thickness membrane comprising carbon.
	The kinetic diameter of water is referenced in the claims. As defined in the Specification, p0026, the kinetic diameter of a water molecule is 265 pm. Applicant references a Wikipedia page on “Kinetic diameter” for reference; the Examiner will refer to this Wikipedia page in this Office action.

Response to Arguments
	Applicant’s amendments filed 17 September 2021 have been fully considered.
	Applicant’s amendments to Claims 21 and 22 and cancellation of Claim 5 have been considered and are persuasive; the Claim Objections to Claims 5, 21, and 22 have been withdrawn. Please note the added Claim Objections of Claims 1, 6, and 7.
	Applicant’s amendments to Claims 2 and 4 have been considered and are persuasive; the rejections of Claims 2 and 4 under 35 USC 112(b) have been withdrawn. Please note the added rejections of Claims 1-4, 6-9, and 21 under 35 USC 112(b).
	Applicant’s amendments to Claim 1 incorporating the limitations of canceled Claim 5 and further specifying the kinetic diameter of the one or more substances in the impure fluids have been fully considered but are not persuasive.
	Applicant argues the 35 USC 102 rejection using multiple references is improper because the cited evidentiary support do not satisfy three circumstances under which multiple references can be used in a 35 USC 102 rejection (pg. 9-11).
The Examiner respectfully disagrees.
The cited evidentiary support COOPER is utilized to show that water to be purified or wastewater to be treated, as disclosed by GOLZHAUSER (p0073), contains one or more substances considered to be “impure fluids”. Indeed, water to be purified or wastewater to be treated inherently contains dissolved oxygen. COOPER, as evidentiary support, makes this clear. This satisfies “circumstance C”, i.e., “show that a characteristic not disclosed in the primary 
Regarding Applicant’s arguments that Claim 1 is non-obvious over GOLZHAUSER in view of COOPER, Applicant argues COOPER discloses separating oxygen from wine but fails to disclose using the carbon nanomembranes of GOLZHAUSER (pg. 11-12).
The Examiner disagrees.
Claim 1 is rejected under 35 USC 102 as anticipated by GOLZHAUSER, not under 35 USC 103 as obvious over GOLZHAUSER in view of COOPER. Further, even if an obviousness rejection was made, COOPER, as explained earlier, was relied upon for showing that unpurified water contains oxygen. The fact that COOPER may have disclosed some process for treating wine to remove oxygen is of no relevance to this evidentiary support.
All other arguments have been indirectly considered.

Claim Objections
Claim 1 is objected to because of the following informalities:
“wherein the carbon nanomembrane s laterally cross-linked aromatic…” (line 6) – only one carbon nanomembrane has been introduced.
Claims 6 and 7 are objected to because of the following informalities:
Claims 6 and 7 cite dependency on Claim 5; please correct to Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-9, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Regarding Claim 1, the claim recites the broad recitation “wherein the kinetic diameter of the one or more substances is at most 50% greater than that of the water molecules”, and the claim also recites “one or more substances having a kinetic diameter similar to that of water molecules” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 2-4 and 6-9 are also rejected due to their dependence on Claim 1.
Similarly, regarding Claim 21, the claim recites the broad recitation “wherein the kinetic diameter of the one or more substances is at most 50% greater than that of the water molecules”, and the claim also recites “one or more substances having a kinetic diameter similar to that of water molecules” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 6-8, and 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by GOLZHAUSER et al. (US PGPub 2012/0138535 A1) with evidentiary support from COOPER et al. (US PGPub 2008/0041791 A1) and WIKIPEDIA (“Kinetic Diameter”, 18 July 2019, <URL:  https://en.wikipedia.org/wiki/Kinetic_diameter>, accessed 17 May 2021).
	Regarding Claim 1, GOLZHAUSER discloses a membrane comprising low molecular cross-linked aromatic compounds with a thickness ranging from 1 to 200 nm with pores ranging from 0.1 nm to 1 µm (i.e., a carbon nanomembrane; p0007). The low-molecular aromatics are cross-linked in the lateral direction (i.e., wherein the carbon [nanomembrane comprises] laterally cross-linked aromatic compounds; p0007). GOLZHAUSER further discloses a method of using this membrane for separating mixtures of substances, including the filtration or separation of liquids, such as the purification of drinking water or treatment of wastewater (i.e., a method of separating fluidic water from impure fluids; p0073, Claim 17).
GOLZHAUSER is deficient in explicitly disclosing the limitation that the impure fluids comprise fluidic water and one or more substances having a kinetic diameter similar to that of water molecules. However, as evidenced by COOPER, water typically contains other chemicals (i.e., impure fluids), including oxygen (i.e., a method of separating fluidic water from impure fluids, the impure fluids comprising fluidic water and one or more substances having a kinetic diameter similar to that of water molecules; p0063-p0067). As disclosed by the Applicant, the kinetic diameter of a water molecule is 265 pm (Specification, p0026), and, as is known in the art, oxygen has a kinetic diameter of 346 pm (WIKIPEDIA, §List of diameters), which is approximately 30.6% greater than that of a water molecule, which reads on the claimed range of the kinetic diameter of the one or more substances is at most 50% greater than that of the water molecules. Thus, GOLZHAUSER’s disclosure of treating/purifying drink water or treating wastewater inherently implies the claimed limitation of treating impure fluids comprising fluidic water and one or more substances having a kinetic diameter similar to that of water molecules and one or more substances having a kinetic dimeter at most 50% greater than that of the water molecules.
GOLZHAUSER is deficient in explicitly disclosing applying a fluid to be treated to a first side of the taught membrane and collecting from the opposite side of the membrane the desired permeate. However, GOLZHAUSER discloses “the use of the membrane” for filtering or treating water. The use of a membrane as a filter inherently applying to a first side… the impure fluid and collecting from the opposite side… the fluidic water is inherently taught by GOLZHAUSER.
Regarding Claim 2, GOLZHAUER discloses the method of Claim 1. As explained in the rejection of Claim 1, GOLZHAUSER inherently discloses the taught carbon nanomembrane can be used for removing oxygen from water; oxygen has a kinetic diameter of 346 pm (WIKIPEDIA, §List of diameters), which is approximately 30.6% greater than that of a water molecule, which reads on the claimed range of at most 33% greater.
Regarding Claim 3, GOLZHAUER discloses the method of Claim 1. As explained in the rejection of Claim 1, GOLZHAUER inherently discloses the taught carbon nanomembrane can be used for removing oxygen from water; oxygen is non-polar (i.e., wherein the one or more substances are non-polar).
Regarding Claim 4, GOLZHAUER discloses the method of Claim 1. As explained in the rejection of Claim 1, GOLZHAUER inherently discloses the taught carbon nanomembrane can be used for removing oxygen from water (i.e., wherein the one or more substances are low-molecular weight materials comprising helium, neon, carbon dioxide, argon, oxygen, nitrogen, acetonitrile, n-hexane, ethanol, and 2-propanol).
Regarding Claim 6, GOLZHAUER discloses the method of Claim 1. GOLZHAUSER further discloses the aromatic compounds include a number of polyphenols (i.e., wherein the aromatic compounds are selected from the group consisting of polyphenyl compounds; p0011).
Regarding Claim 7, GOLZHAUER discloses the method of Claim 1. GOLZHAUSER further discloses the aromatic compounds include terphenyls (i.e., wherein the aromatic compounds are at least one of a terphenyl or quaterphenyl; p0011).
Regarding Claim 8, GOLZHAUER discloses the method of Claim 1. GOLZHAUSER further discloses the membrane has a preferred thickness of 1 to 50 nm (p0009), which reads on the claimed range of a thickness of between 0.5 nm and 100 nm.
Regarding Claim 22, GOLZHAUSER discloses a membrane comprising low molecular cross-linked aromatic compounds with a thickness ranging from 1 to 200 nm with pores ranging from 0.1 nm to 1 µm (i.e., a carbon nanomembrane; p0007). The aromatic compounds include, e.g., terphenyls (i.e., wherein the aromatic compounds are at least one of a terphenyl or quaterphenyl; p0011). The low-molecular aromatics are cross-linked in the lateral wherein the carbon [nanomembrane comprises] laterally cross-linked aromatic compounds; p0007). GOLZHAUSER further discloses a method of using this membrane for separating mixtures of substances, including the filtration or separation of liquids, such as the purification of drinking water or treatment of wastewater (i.e., a method of separating fluidic water from impure fluids; p0073, Claim 17).
GOLZHAUSER is deficient in explicitly disclosing the limitation that the impure fluids comprise fluidic water and one or more substances having a kinetic diameter similar to that of water molecules. However, as evidenced by COOPER, water typically contains other chemicals (i.e., impure fluids), including oxygen (i.e., a method of separating fluidic water from impure fluids, the impure fluids comprising fluidic water and one or more substances having a kinetic diameter similar to that of water molecules; p0063-p0067). As disclosed by the Applicant, the kinetic diameter of a water molecule is 265 pm (Specification, p0026), and, as is known in the art, oxygen has a kinetic diameter of 346 pm (WIKIPEDIA, §List of diameters), which is approximately 30.6% greater than that of a water molecule, which reads on the claimed range of the kinetic diameter of the one or more substances is at most 50% greater than that of the water molecules. Thus, GOLZHAUSER’s disclosure of treating/purifying drink water or treating wastewater inherently implies the claimed limitation of treating impure fluids comprising fluidic water and one or more substances having a kinetic diameter similar to that of water molecules and one or more substances having a kinetic dimeter at most 50% greater than that of the water molecules.
GOLZHAUSER is deficient in explicitly disclosing applying a fluid to be treated to a first side of the taught membrane and collecting from the opposite side of the membrane the desired permeate. However, GOLZHAUSER discloses “the use of the membrane” for filtering or treating water. The use of a membrane as a filter inherently involves the application of a fluid to be treated on a first side of the membrane, the selective rejection of retentate that exceed membrane pore diameters, and the collection of filtered permeate on the opposite side. Thus, the claimed limitation applying to a first side… the impure fluid and collecting from the opposite side… the fluidic water is inherently taught by GOLZHAUSER.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOLZHAUSER et al. (US PGPub 2012/0138535 A1) with evidentiary support from COOPER et al. (US PGPub 2008/0041791 A1) and WIKIPEDIA (“Kinetic Diameter”, 18 July 2019, <URL: https://en.wikipedia.org/wiki/Kinetic_diameter>, accessed 17 May 2021).
Regarding Claim 9, GOLZHAUER discloses the method of Claim 1. GOLZHAUSER further discloses the membrane comprises pores (p0007) having pore diameters ranging from 0.1 nm to 100 nm (p0013), which overlaps with the claimed range of pores with diameters in the range of 0.3 nm to 1.5 nm and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOLZHAUSER et al. (US PGPub 2012/0138535 A1) with evidentiary support from COOPER et al. (US PGPub 2008/0041791 A1) and WIKIPEDIA (“Kinetic Diameter”, 18 July 2019, <URL: https://en.wikipedia.org/wiki/Kinetic_diameter>, accessed 17 May 2021) and further in view of NAIR et al. (US PGPub 2015/0231577 A1).
Regarding Claim 21, GOLZHAUSER discloses a membrane comprising low molecular cross-linked aromatic compounds with a thickness ranging from 1 to 200 nm with pores ranging from 0.1 nm to 1 µm (i.e., a carbon nanomembrane; p0007). The aromatic compounds include, e.g., terphenyls (i.e., wherein the aromatic compounds are at least one of a terphenyl or quaterphenyl; p0011). The low-molecular aromatics are cross-linked in the lateral direction (i.e., wherein the carbon [nanomembrane comprises] laterally cross-linked aromatic compounds; p0007). GOLZHAUSER further discloses a method of using this membrane for separating mixtures of substances, including the filtration or separation of liquids, such as the purification of drinking water or treatment of wastewater (i.e., a method of separating fluidic water from impure fluids; p0073, Claim 17).
GOLZHAUSER is deficient in explicitly disclosing the limitation that the impure fluids comprise fluidic water and one or more substances having a kinetic diameter similar to that of water molecules. However, as evidenced by COOPER, water typically contains other chemicals (i.e., impure fluids), including oxygen (i.e., a method of separating fluidic water from impure fluids, the impure fluids comprising fluidic water and one or more substances having a kinetic diameter similar to that of water molecules; p0063-p0067). As disclosed by the Applicant, the kinetic diameter of a water molecule is 265 pm (Specification, p0026), and, as is known in the art, oxygen has a kinetic diameter of 346 pm (WIKIPEDIA, §List of diameters), which is approximately 30.6% greater than that of a water molecule, which reads on the claimed range of the kinetic diameter of the one or more substances is at most 50% greater than that of the water molecules. Thus, GOLZHAUSER’s disclosure of treating/purifying drink water or treating wastewater inherently implies the claimed limitation of treating impure fluids comprising fluidic water and one or more substances having a kinetic diameter similar to that of water molecules and one or more substances having a kinetic dimeter at most 50% greater than that of the water molecules.
GOLZHAUSER is deficient in disclosing extracting potable water from a humid atmosphere.
NAIR discloses the separation of water from one or more products; these products include gaseous elements, such as CO2, N2, and O2, to produce water vapor (i.e., a method for the extraction of potable water from a humid atmosphere; p0099-0100; Example 1, p0121, p0137), whereby a water feed is contacted with one side of a graphene oxide nanomembrane and purified water is produced on the permeate side (p0101, p0115). At the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to utilize the carbon nanomembrane taught by GOLZHAUSER for the extraction of potable water using carbon nanomembranes taught by NAIR because such an extraction is recognized as part of the capabilities of one of ordinary skill in the art (MPEP §2143.01 D). .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Ryan B Huang/Primary Examiner, Art Unit 1777